Arthur H. Healey, J.,
dissenting. I agree with the majority except for their resolution of the defendant’s claim concerning the prosecutor’s summation. At the outset, it must be made clear that I consider the prose*567cutor’s remarks to be improper and unbecoming a representative of the state who, by virtue of his office, has the privilege of addressing the jury. “Cases brought on behalf of the [state of Connecticut] should be conducted with a dignity worthy of the client.” United States v. Sober, 281 F.2d 244, 251 (3d Cir.) (Biggs, C.J., and Hastie, J., concurring), cert. denied, 364 U.S. 879, 81 S. Ct. 167, 5 L. Ed. 2d 101 (1960); see United States v. Benter, 457 F.2d 1174, 1177 (2d Cir.), cert. denied, 409 U.S. 842, 93 S. Ct. 41, 34 L. Ed. 2d 82 (1972). Further, I believe that the trial court, in view of the plaintiff’s objections, should have ruled the prosecutor’s remarks improper and should have given an immediate curative instruction. The analysis of whether a defendant in such circumstances is denied a fair trial, however, does not stop with these conclusions.
The defendant’s claim is unquestionably aimed at a denial of his right to due process and a fair trial. Just last year in State v. Ubaldi, 190 Conn. 559, 562, 462 A.2d 1001, cert. denied, 464 U.S. 916,104 S. Ct. 280, 78 L. Ed. 2d 259 (1983), we declared that “[t]he general rule in Connecticut is that a mistrial is granted only where it is apparent to the court that as a result of some occurrence during trial a party has been deprived of the opportunity for a fair trial. . . . When a mistrial is sought on the ground that a prosecutor’s improper remarks violated the defendant’s constitutional right to due process of law the same standard applies. . . . The burden on the defendant is to show that the prosecutor’s remarks were prejudicial in light of the entire proceeding. . . . The fairness of the trial and not the culpability of the prosecutor is the standard for analyzing the constitutional due process claims of criminal defendants alleging prosecutorial misconduct. ...” (Citations omitted.)
The dispositive issue in Ubaldi was “whether we should grant a new trial in order to deter prosecutorial *568misconduct which deliberately circumvents trial court rulings. . . .” (Emphasis added.) Id., 569. Significantly, although we concluded that the prosecutorial misconduct in Ubaldi required a new trial in the absence of the showing of prejudice to the defendant, we reached that conclusion through the invocation of our supervisory powers. It is only in the context of circumstances such as those presented in Ubaldi which demand the exercise of our supervisory power that prosecutorial misconduct may require a new trial without a showing of prejudice to the defendant. Indeed, we expressly stated in Ubaldi that “[w]e are not . . . abandoning the due process analysis we have consistently applied to constitutional claims of prosecutorial misconduct not involving purposeful disregard of a ruling, which requires the defendant to prove that he was deprived of a fair trial as the result of the misconduct in order to secure a new trial.” (Emphasis added.) Id., 575.
It cannot fairly be said that there was any purposeful disregard of a trial court ruling in this case such as there was in Ubaldi where we recognized that “upsetting a criminal conviction is a drastic step, but it is the only feasible deterrent to flagrant prosecutorial misconduct in defiance of a trial court ruling. ” (Emphasis added.) State v. Ubaldi, supra, 571. Although the prosecutor in this case “persisted” in his remarks despite repeated objections by defense counsel, these objections were overruled and, therefore, his persistence was hardly in defiance of a trial court ruling. The issue of the prosecutor’s summation should, therefore, be decided under the due process analysis which we have “consistently applied.” State v. Ubaldi, supra. In my view, the majority has unnecessarily departed from our well established and consistently applied due process analysis.
The majority in this case has determined that certain improper remarks of the prosecutor were so egre*569gious that no curative instruction could remove their prejudicial impact and, therefore, the defendant was denied a fair trial. This is so, according to the majority, because the prosecutor persisted in his improper remarks and the defense counsel’s objections were overruled, thus leaving the jury with the impression that the remarks were proper despite the trial court’s subsequent forceful curative instruction. In doing so, the majority has taken a quantum leap from the impropriety of the remarks to the conclusion that the defendant is entitled to a new trial without any meaningful analysis as to how the defendant was prejudiced to such a degree that he was denied his constitutional right to a fair trial. “The law is not indifferent to considerations of degree.” Schechter Poultry Corporation v. United States, 295 U.S. 495, 554, 55 S. Ct. 837, 79 L. Ed. 1570 (1935) (Cardozo, J., concurring.) A conclusion that a prosecutor’s remarks are egregiously improper does not, a fortiori, mean that a defendant is ipso facto entitled to a new trial where the trial court did not consider the remarks to be improper or calling for immediate action by the court.
In taking their giant step from the impropriety of the prosecutor’s remarks and the concomitant overruling of the defendant’s objections to the conclusion that the defendant was denied his constitutional right to a fair trial, the majority, without any meaningful analysis of how the defendant has established that the prosecutor’s remarks denied him a fair trial, invokes Judge Learned Hand’s chilling regard of a jury’s ability to perform the “mental gymnastic” of actually disregarding certain matters when instructed to do so by the court. See Nash v. United States, 54 F.2d 1006, 1007 (2d Cir. 1932). The majority states that “[t]o suggest that an instruction would neutralize the prejudicial impact [of the prosecutor’s remarks] is to defy reality.”
*570In the context of this case, I cannot subscribe to the majority’s “defy reality” rationale and I dissociate myself from their cynical view of the ability of the jury in this case to winnow the wheat that constitutes the evidence from the chaff that comes from the prosecutor’s improper remarks. Indeed, even Judge Hand, in the very case in which he indulged in his “mental gymnastic” characterization of the inability of jurors to follow certain instructions, conceded that a direction to the jury to disregard certain matters “probably furthers, rather than impedes, the search for truth . . . .” Nash v. United States, supra; see Bruton v. United States, 391 U.S. 123, 135, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968). Moreover, this court has taken the position that “[i]t is essential to any orderly trial that the jury be presumed, in the absence of a fair indication to the contrary, to have followed the instructions of the court as to the law.” State v. Bausman, 162 Conn. 308, 314, 294 A.2d 312 (1972); State v. Barber, 173 Conn. 153, 157, 376 A.2d 1108 (1977); State v. Coleman, 167 Conn. 260, 268, 355 A.2d 11 (1974); State v. Smith, 156 Conn. 378, 383, 242 A.2d 763 (1968). The majority does not point to anything in the record to show that this well settled principle should not apply in this case where a forceful curative instruction was given to the jury before it began its deliberations. It must be remembered that “[u]nless we proceed on the basis that the jury will follow the court’s instructions where those instructions are clear and the circumstances are such that the jury can reasonably be expected to follow them, the jury system makes little sense.” Delli Paoli v. United States, 352 U.S. 232, 242, 77 S. Ct. 294,1 L. Ed. 2d 278 (1957); Bruton v. United States, supra. That makes good sense to me here particularly where the record shows nothing to the contrary.
I cannot conclude on this record that the prosecutor’s improper remarks were so prejudicial that they “grani*571tized” the jury into a fixed position against the defendant leaving it unable to render a true verdict on the law and the evidence in keeping with the juror’s oath. Reasonably viewed, even the human and practical limitations of the jury system does not justify the majority’s cautious silence that this jury just could not and did not follow the trial court’s instructions and decide this case solely on the law and the evidence. In Mapp v. Ohio, 367 U.S. 643, 657, 81 S. Ct. 1684, 6 L. Ed. 2d 1081 (1961), the United States Supreme Court said that “[t]here is no war between the Constitution and common sense.” I have grave concerns when I place that statement alongside the majority’s view that this judgment must be set aside and a new trial ordered. It must not be overlooked that this case was not a “thin case” such as that in State v. Binet, 192 Conn. 618, 473 A.2d 1200 (1984). This case was one where the jury was presented with overwhelming evidence of guilt. While this does not and should not, in and of itself, operate to erase the impropriety of the prosecutor’s remarks, it does “defy reality” for the majority aggressively to dilute the significance of that factor in assessing whether those remarks were so prejudicial that the defendant was denied a fair trial in the light of the entire proceeding.
The question then comes down to this: In this case of overwhelming evidence of guilt did the prosecutor’s improper remarks cause substantial prejudice to the defendant so as to deprive him of his constitutional right to a fair trial?
“[T]he touchstone of due process analysis in cases of alleged prosecutorial misconduct is the fairness of the trial, not the culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219, 102 S. Ct. 940, 71 L. Ed. 2d 78 (1982); see Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963); State v. Cosgrove, 186 Conn. 476, 488-89, 442 A.2d 1320 (1982). *572The aim of due process “is not punishment of society for the misdeeds of the prosecutor but avoidance of an unfair trial to the accused.” Smith v. Phillips, supra, 219, quoting Brady v. Maryland, supra. “As applied to a criminal trial, denial of due process is the failure to observe that fundamental fairness essential to the very concept of justice. In order to declare a denial of it we must find that the absence of that fairness fatally infected the trial; the acts complained of must be of such quality as necessarily prevent a fair trial.” Lisenba v. People of the State of California, 314 U.S. 219, 236, 62 S. Ct. 280, 86 L. Ed. 166 (1941), reh. denied, 315 U.S. 826, 62 S. Ct. 620, 85 L. Ed. 1222 (1942).
The prosecutor’s remarks, as already pointed out, were not in defiance of the trial court’s rulings. The trial court’s instructions to the jury concerning the prosecutor’s argument, although not given immediately, were forceful and clear.1 The record provides no basis and the majority offers no reasoning which could demonstrate that the jury could not and did not follow these instructions. Moreover, the prosecutor’s remarks at issue are the only prosecutorial misconduct complained of during this long trial. Significantly, the state’s case against the defendant was so overwhelming that the jury in all probability would have returned a verdict of guilty on the law and the evidence even if the prosecutor had not made his improper remarks. It seems to me that it is proper to ask what effect the improper remarks had or may reasonably be taken to have had upon the jury and its decision; that is the effect on the minds of twelve other people, not ours, viewed in light *572Aof the entire trial and not in isolation. Even weighing how others might react, we still cannot weigh our appellate reaction without at least conceding, absent some definite contrary indication, that this jury was capable of acting reasonably. I believe they were so capable. I must therefore conclude that this record does not demonstrate that prejudice which would enable me to conclude that this defendant was deprived of his constitutional right to a fair trial under either the United States or Connecticut2 *572Bconstitutions. I would find no error on this appeal.
Accordingly, I dissent.

 At the conclusion of the charge, before the exceptions were taken, the trial court told the jury, inter alia: “Let me explain about exceptions. Counsel, all of them, have been most cooperative, and we have been over the charge together at length ahead of time so that many of what might have now been taken as objections or exceptions to my charge have been ironed out. And, I have accepted his, or his, or his recommendation. ... So, we sat down together and went over all of this.” Thereafter, the jury was excused and the exceptions taken.


I am now constrained, on December 18, 1984, to write the following addendum to my dissenting opinion, originally released on October 2,1984, because I note that the amendment now made to the majority opinion, at page 565, inserts the language: “Because the prosecutor’s remarks denied the defendant a fair trial in violation of both the federal and state constitution.”
Without analyzing whether the apparent ambiguity of the exact basis of the majority’s disposition of this issue is augmented by this amendment, I readily admit that I, like the majority, overlooked one significant matter in originally writing my dissent. I refer to the ground of the defendant’s claim as stated in his brief on the issue of the prosecutor’s summation. His appellate brief, at pages ii and 32, frames this claim as follows: “The prosecutor’s improper and inflammatory summation deprived the appellant of his fourteenth amendment right to due process of law.” There is nothing ambiguous about this claim as stated; it is specifically made, not under the Connecticut constitution, but rather under the United States constitution. Moreover, the defendant's brief on this issue does not disclose a single reference to our state constitution. The state’s appellate brief on the summation issue, which argues that the prosecutor’s summation was proper, responds to the defendant’s due process claim that was asserted under the fourteenth amendment of the federal constitution.
We have often said that a claim of error not briefed is considered to have been abandoned. See, e.g., State v. Perez, 183 Conn. 225, 228 n.3, 439 A.2d 305 (1981); State v. Ruiz, 171 Conn. 264, 265, 368 A.2d 222 (1976). We have pointed out that where a violation of the fourteenth amendment to the United States constitution was not claimed in the appellant’s preliminary statement of issues, in addition to not being briefed, that claim was not part of the appeal. Bencivenga v. Milford, 183 Conn. 168, 176 n.10, 438 A.2d 1174 (1981). This court has also determined that “[a]ssignments of error which are merely mentioned but not briefed beyond a statement of the claim will be deemed abandoned and will not be reviewed by this court . . . [and] [t]his also applies to constitutional claims.” (Citations omitted.) Rodriguez v. Mallory Battery Co., 188 Conn. 145, 149, 448 A.2d 829 (1982). Several months ago we invoked this well established practice in refus*572Bing to review an appellant’s due process claim made under the Connecticut constitution. Hayes v. Smith, 194 Conn. 52, 66, 480 A.2d 425 (1984). None of these circumstances even approaches this suggested “claim” under the Connecticut constitution in this case for the simple reason no such “claim” has been made, briefed, or argued before us. It is only now, some time after the decision in this case was released on October 2, 1984, that the majority is “amending” its opinion apparently to place its resolution of the summation issue on both federal and state constitutional grounds. As already pointed out, the state constitutional ground has never even been presented to this court.
There can be no question about a state court’s independent responsibility for its state constitutional law. Recently the United States Supreme Court reiterated: “It is fundamental that state courts be left free and unfettered by us in interpreting their state constitutions.” Michigan v. Long, 468 U.S. 1032, 1041, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983), quoting Minnesota v. National Tea Co., 309 U.S. 551, 557, 60 S. Ct. 676, 84 L. Ed. 920 (1940). The statement that independent interpretation of state constitutional provisions is now well established does not require citation of authority. On the other hand, the determination by the majority that our state constitution has been violated without any such claim having been made not only subserves our well established appellate practice, but also in this case impermissibly exceeds any recognized right of independent interpretation of our state constitution.
In view of the fact that the majority has now amended its opinion, I maintain the position that this defendant’s right to a fair trial was not violated under either the federal or the Connecticut constitution.